Title: To James Madison from Robert R. Livingston, 10 October 1805
From: Livingston, Robert R.
To: Madison, James


          
            Dear Sir
            ClerMont 10th. Octr. 1805
          
          I received on the fifth Inst your favor of the ⟨2⟩;8th. Septr. I began immediately to unpack my papers and have been since employed in examining them, this took ⟨s⟩;ome time, as they were all unsorted & put into a trunk for the convenience of transportation. I can find none of the papers you refer to. It was my practice in all ship cases t⟨o⟩; put the papers into the hands of Mr. Skipwith for ex⟨a⟩;mination who reported to me his opinion thereon, so that I have few or no papers relative to that subject except ⟨s⟩;uch as arrived after Mr. Skipwith had declined transac⟨t⟩;i⟨n⟩;g that business, & I employed Mr. Hawkins as sec⟨r⟩;etary for that department. The papers therefore ⟨if⟩; they ever came to hand must be with Mr Skipwith, ⟨bu⟩;t I much doubt whether they have ever been recd, because I have but one copy of your letter of 27 Octr. 1803 ⟨n⟩;or can I find that I have in any of my letters to you acknowledged the rect of those papers. Nor do my books present me with any note or memorandum upo⟨n⟩; the subject so that I much fear they have been lost on their passage. It may seem singular to you that Mr Armstrong should have no papers from me. The follo⟨wg.⟩; statement will however shew that it is not owing to me that ⟨he⟩; has them not. So soon as his office was established, (in November last) I sent him six boxes of papers containin⟨g⟩; all I had of every sort except your Letters, & mine to you. These I presumed you had yourself communicated as far as you thought adviseable. I requested him to take copie⟨s⟩; of any of my notes that he conceived might be useful to him & to keep all the other papers that he might want. Five months after this just as I was about to e⟨m⟩;bark he returned them to me observing that they w⟨ould⟩; be of no use to him I requested him to keep at leas⟨t⟩; the papers that related to individuals & ship busi⟨ness.⟩; This he declined & I was compelled to burden myself w⟨ith⟩; them. I do not find upon examination any or at leas⟨t⟩; very few papers that relate to unfinished business. Those which respected prize c⟨au⟩;sses having been all in Mr Skipwiths hands or been with drawn for the use of the courts or the board of commissioners. Few or no new cases have occurred during the present war which has [illegible] both cheafly to applications for oppressions in the ports of france Seamens claims & claims of Citizens who f⟨e⟩;ll under the censure of the police or were mistaken for British subjects all or most of these I was happy enough to finish. I will however put up these papers & have them sent by water to the post office at New York to your address. I propose within six or eight days to set out for Washington where I hope to have the honor of paying my respects to the president ⟨&⟩; to you & to afford you every information in my power relative to such objects as have demanded my attention during my mission. I have the honor to be with the sincerest essteem & attatchment Dear Sir Yr Most Ob Hum. Servt
          
            R R Livingston
          
        